PER CURIAM.
These are appeals from decisions of the First Assistant Commissioner of Patents, affirming decisions of the Board of Examiners in Chief, awarding priority to Steel and Lynn. The invention relates to a tire carrier for automobiles and a design of that carrier. The evidence in these cases lias been very fully reviewed by the Patent Office tribunals, and, having considered it in the light of the briefs and oral argument, we have concluded that Steel and Lynn are entitled to the award of priority. Uor the reasons fully set forth in the opinion of the Assistant C'ommisisoner and of the Board, we affirm the decision in each case. Affirmed.